Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


          Claims 1-5 are rejected under 35 U.S.C sec. 102(a)(2) as being anticipated by Japanese Patent Pub. No.: JP 2017-011693 to Ando that was filed in 2015 (US20210152755A1)(hereinafter “Ando”). 

    PNG
    media_image1.png
    850
    713
    media_image1.png
    Greyscale

Ando discloses “.1. A time of flight device, comprising:
a first time-to-digital converter;
a second time-to-digital converter; (see paragraph 72 where each column has a analog to digital converter circuit 307 and FIG 1e where the a/d conversion circuit includes four)
a driving circuit, coupled to the first time-to-digital converter, and configured to simultaneously provide a pulse signal and a reference pulse signal, (see claim 1 where the device provides a first light pulse and a second pulse)wherein the reference pulse signal is provided to the first time-to-digital converter so that the first time-to-digital converter determines first depth data based on the reference pulse signal;  (see paragraph 31, 54, 86 where the depth of the surface of the target 0 is determined in the z direction)
a sensing light source, coupled to the driving circuit, (see FIG. 1d where the device has a photo diode 203)

    PNG
    media_image2.png
    379
    671
    media_image2.png
    Greyscale
and configured to emit a light
10 pulse to a sensing object based on the pulse signal; (see FIG. 1, where the control circuit Sy provides a pulsed light to the image sensor and off the target )

    PNG
    media_image3.png
    830
    722
    media_image3.png
    Greyscale
a sensing pixel, (see paragraph 69 and sensing pixel 201) coupled to the second time-to-digital converter, (see pixel element 201 being connected to the node that is connected to the a/d conversion circuit 307) 
    PNG
    media_image4.png
    524
    785
    media_image4.png
    Greyscale
and configured to receive a reflected light pulse reflected by the sensing object and output a reflected pulse signal (see FIG. 1b where the pulsed light is shown as element 10ns, then 3ns, and then 0ns and the falling edge of the light is shown) to the second time-to-digital converter (see pixel element 201 being connected to the node that is connected to the second through fourth a/d conversion circuit 307) 
    PNG
    media_image5.png
    571
    784
    media_image5.png
    Greyscale
so that the second time-to-digital converter determines second depth data based on the reflected pulse signal; and (see FIG. 1f where in one frame the first and second pulsed light is received in the first and the second FD layer 204, 205)
15 a processing circuit, (see paragraph 77 and element sy in FIG. 1d) coupled to the first time-to-digital converter and the second time-to-digital converter, (see FIG.1e and element 307)  configured to subtract the first depth data from the second depth data to obtain real depth data. 
    PNG
    media_image6.png
    777
    699
    media_image6.png
    Greyscale
 (see paragraph 31 where the time difference of different light signals is determined to determine a spatial resolution of 2-3 mm based on the time resolution to determine the depth; see paragraph 122-127 and FIG. 11-12 where the light reflected from the first object falling edge is determined and a depth of the reflection from the first object is determined and then a reflection time of the second object can be determined and the depth from the second object can be determined based on the time of the falling edge of the light pulse)
Ando discloses “…2. The time of flight device of claim 1, wherein the first time-to-digital converter is enabled at a first time, and determines the first depth data based on the first time and a second time for receiving the reference pulse signal. (see paragraph 31 where the time difference of different light signals is determined to determine a spatial resolution of 2-3 mm based on the time resolution to determine the depth; see paragraph 122-127 and FIG. 11-12 where the light reflected from the first object falling edge is determined and a depth of the reflection from the first object is determined and then a reflection time of the second object can be determined and the depth from the second object can be determined based on the time of the falling edge of the light pulse)
Ando discloses “…3. The time of flight device of claim 2, wherein the second time-to-digital converter is enabled at the first time, and determines the second depth data based on the first time and a third time for receiving the reflected pulse signal”. (see paragraph 31 where the time difference of different light signals is determined to determine a spatial resolution of 2-3 mm based on the time resolution to determine the depth; see paragraph 122-127 and FIG. 11-12 where the light reflected from the first object falling edge is determined and a depth of the reflection from the first object is determined and then a reflection time of the second object can be determined and the depth from the second object can be determined based on the time of the falling edge of the light pulse see FIG. 5b that shows three pulses and detecting the falling edge of each over time to determine the x, y, z coordinates)
Ando discloses “…4. The time of flight device of claim 3, wherein the second time is between the first time and the third time.  ”. (see paragraph 31 where the time difference of different light signals is determined to determine a spatial resolution of 2-3 mm based on the time resolution to determine the depth; see paragraph 122-127 and FIG. 11-12 where the light reflected from the first object falling edge is determined and a depth of the reflection from the first object is determined and then a reflection time of the second object can be determined and the depth from the second object can be determined based on the time of the falling edge of the light pulse see FIG. 5b that shows three pulses and detecting the falling edge of each over time to determine the x, y, z coordinates)

 
Ando discloses “…5. The time of flight device of claim 1, wherein the driving circuit comprises a timing circuit, and the driving circuit is further coupled to the second time-to-digital converter to separately provide a timing to the first time-to-digital converter and the second time-to-digital converter so that the first time-to-digital converter and the second time-to-digital converter are simultaneously enabled”. (see paragraph 72 where the four analog signals provide a connection to a pixel to receive the light signals falling edge and see paragraph  31 where the time difference of different light signals is determined to determine a spatial resolution of 2-3 mm based on the time resolution to determine the depth; see paragraph 122-127 and FIG. 11-12 where the light reflected from the first object falling edge is determined and a depth of the reflection from the first object is determined and then a reflection time of the second object can be determined and the depth from the second object can be determined based on the time of the falling edge of the light pulse see FIG. 5b that shows three pulses and detecting the falling edge of each over time to determine the x, y, z coordinates)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claim 6 is rejected under 35 U.S.C sec. 103 as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2017-011693 to Ando that was filed in 2015 (US20210152755A1)(hereinafter “Ando”) and in view of United States Patent No.: US 9161028 B2 to Solhusvik that was filed in 2012. 
Ando is silent but Solhusvik teaches “…6. The time of flight device of claim 1, further comprising a pixel array, wherein the pixel array comprises the sensing pixel and a dark pixel, (see abstract where the device has a set of fark pixels with an optical shield and this is compared to the normal pixels to determine if there is an expected gain) and the dark pixel is coupled to the first time-to-digital converter”. (see col. 4, lines 1-20; and col. 5, line 35 to col. 6, line 40); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Ando with the teachings of Solhusvik et al. since Solhusvik et al. teaches that an optical shielded so called “dark pixel” can be provided within the imaging system. This “dark pixel” can provide a comparison to the regular pixels to determine if the system is working correctly in a cheap and inexpensive manner using a verification circuit element 45. See abstract. 
    PNG
    media_image7.png
    879
    1026
    media_image7.png
    Greyscale

Ando is silent but Solhusvik teaches “…7. The time of flight device of claim 6, wherein the pixel array comprises a plurality
10 of pixel groups, and each of the pixel groups comprises the sensing pixel and the dark pixel. (see element 28D dark pixel and an array and element 28; see col. 4, liens 1-20; and col. 5, line 35 to col. 6, line 40);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Ando with the teachings of Solhusvik et al. since Solhusvik et al. teaches that an optical shielded so called “dark pixel” can be provided within the imaging system. This “dark pixel” can provide a comparison to the regular pixels to determine if the system is working correctly in a cheap and inexpensive manner using a verification circuit element 45. See abstract. 
    PNG
    media_image7.png
    879
    1026
    media_image7.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


          Claims 8-10 are rejected under 35 U.S.C sec. 102(a)(2) as being anticipated by Japanese Patent Pub. No.: JP 2017-011693 to Ando that was filed in 2015 (US20210152755A1)(hereinafter “Ando”). 

    PNG
    media_image1.png
    850
    713
    media_image1.png
    Greyscale

Ando discloses “.8. A time of flight method, comprising: (see paragraph 31 where the time difference of different light signals is determined to determine a spatial resolution of 2-3 mm based on the time resolution to determine the depth; see paragraph 122-127 and FIG. 11-12 where the light reflected from the first object falling edge is determined and a depth of the reflection from the first object is determined and then a reflection time of the second object can be determined and the depth from the second object can be determined based on the time of the falling edge of the light pulse see FIG. 5b that shows three pulses and detecting the falling edge of each over time to determine the x, y, z coordinates)
simultaneously providing a reference pulse signal to a first time-to-digital converter and a pulse signal to a second time-to-digital converter; (see paragraph 72 where each column has an analog to digital converter circuit 307 and FIG 1e where the a/d conversion circuit includes four) (see paragraph 31 where the time difference of different light signals is determined to determine a spatial resolution of 2-3 mm based on the time resolution to determine the depth; see paragraph 122-127 and FIG. 11-12 where the light reflected from the first object falling edge is determined and a depth of the reflection from the first object is determined and then a reflection time of the second object can be determined and the depth from the second object can be determined based on the time of the falling edge of the light pulse)
determining first depth data based on the reference pulse signal by the first
15 time-to-digital converter; (see paragraph 31, 54, 86 where the depth of the surface of the target 0 is determined in the z direction)
emitting a light pulse to a sensing object based on the pulse signal by a sensing light source; (see claim 1 where the device provides a first light pulse and a second pulse)
receiving a reflected light pulse reflected by the sensing object (see FIG. 1, where the control circuit Sy provides a pulsed light to the image sensor and off the target ) 
    PNG
    media_image3.png
    830
    722
    media_image3.png
    Greyscale

and outputting a reflected pulse signal to the second time-to-digital converter by a sensing pixel; (see pixel element 201 being connected to the node that is connected to the a/d conversion circuit 307) (see paragraph 69 and sensing pixel 201) 
    PNG
    media_image4.png
    524
    785
    media_image4.png
    Greyscale

20 determining second depth data based on the reflected pulse signal by the second time-to-digital converter; and (see FIG. 1b where the pulsed light is shown as element 10ns, then 3ns, and then 0ns and the falling edge of the light is shown)  (see pixel element 201 being connected to the node that is connected to the second through fourth a/d conversion circuit 307; see claims 1-10) 
    PNG
    media_image5.png
    571
    784
    media_image5.png
    Greyscale

subtracting the first depth data from the second depth data to obtain real depth data by a processing circuit. 
    PNG
    media_image6.png
    777
    699
    media_image6.png
    Greyscale
 (see paragraph 31 where the time difference of different light signals is determined to determine a spatial resolution of 2-3 mm based on the time resolution to determine the depth; see paragraph 122-127 and FIG. 11-12 where the light reflected from the first object falling edge is determined and a depth of the reflection from the first object is determined and then a reflection time of the second object can be determined and the depth from the second object can be determined based on the time of the falling edge of the light pulse)
    PNG
    media_image6.png
    777
    699
    media_image6.png
    Greyscale
 (see paragraph 31 where the time difference of different light signals is determined to determine a spatial resolution of 2-3 mm based on the time resolution to determine the depth; see paragraph 122-127 and FIG. 11-12 where the light reflected from the first object falling edge is determined and a depth of the reflection from the first object is determined and then a reflection time of the second object can be determined and the depth from the second object can be determined based on the time of the falling edge of the light pulse)
Ando discloses “…9. The time of flight method of claim 8, wherein the first time-to-digital converter is enabled at a first time, and the first time-to-digital converter determines the first depth data based on the first time and a second time for receiving the reference pulse signal. (see paragraph 31 where the time difference of different light signals is determined to determine a spatial resolution of 2-3 mm based on the time resolution to determine the depth; see paragraph 122-127 and FIG. 11-12 where the light reflected from the first object falling edge is determined and a depth of the reflection from the first object is determined and then a reflection time of the second object can be determined and the depth from the second object can be determined based on the time of the falling edge of the light pulse)
Ando discloses “..10. The time of flight method of claim 9, wherein the second time-to-digital converter is enabled at the first time, and the second time-to-digital converter determines the second depth data based on the first time and a third time for receiving the reflected pulse signal. ”. (see paragraph 31 where the time difference of different light signals is determined to determine a spatial resolution of 2-3 mm based on the time resolution to determine the depth; see paragraph 122-127 and FIG. 11-12 where the light reflected from the first object falling edge is determined and a depth of the reflection from the first object is determined and then a reflection time of the second object can be determined and the depth from the second object can be determined based on the time of the falling edge of the light pulse see FIG. 5b that shows three pulses and detecting the falling edge of each over time to determine the x, y, z coordinates)
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668